           Case 1:19-cv-00429-KHP Document 23 Filed 05/31/19 Page 1 of 2



Howard Davis
MEISTER SEELIG & FEIN LLP
125 Park Ave., 7th Floor
New York, New York 10017
(212) 655-3500

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
MUSTAFA FTEJA, Individually and on                                 :   Case Number: 19-CV-429(LGS)
behalf of all other persons similarly situated,                    :
                                                                   :
                             Plaintiff,                            :
                                                                   :
              -against-                                            :
                                                                   :   NOTICE OF MOTION TO
NUSRET NEW YORK LLC d/b/a Nusr-et                                  :   DISMISS THE CLASS AND
Steakhouse and NUSRET GÖKÇE, a/k/a                                :    COLLECTIVE ACTION COMPLAINT
“The Salt Bae”, Jointly and Severally                              :   AND TO STAY DISCOVERY
                                                                   :   PENDING A DETERMINATION
                                                                       OF THIS MOTION
                             Defendants.                           :
-------------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Defendants’ Motion to Dismiss the Class and Collective Action Complaint and Stay

Discovery, Declaration of Howard Davis and Declaration of Burcu Anilan, defendants, Nusret

New York LLC and Nusret Gökçe (collectively “Defendants”), by and through their undersigned

counsel will move, at a date, time and location to be determined by the Court, for an order,

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”) and

pursuant to §§ 2 and 4 of the Federal Arbitration Act (the “FAA”) (1) dismissing plaintiff

Mustafa Fteja’s causes of action set forth in his Class and Collective Action Complaint in its

entirety, and (2) to stay discovery in the within action pending a determination on this motion.




                                                        1
        Case 1:19-cv-00429-KHP Document 23 Filed 05/31/19 Page 2 of 2



Dated: New York, New York
       May 31, 2019
                                          MEISTER SEELIG & FEIN LLP


                                                 /s/ Howard Davis
                                          By:     Howard Davis
                                          125 Park Ave., 7th Floor
                                          New York, New York 10017
                                          Phone: 212-655-3500
                                          Facsimile: 212-655-3535

                                          Attorneys for Defendants




                                      2
